Order and amended order affirmed, with ten dollars costs and disbursements. We are of opinion that when the Legislature fixed the election as of December 5, 1933, it was governed by the provisions of the Town Law of 1932 (Laws of 1932, chap. 634) notwithstanding the fact that that *842law did not go into effect until January 1, 1934 (§ 342). The pertinent provisions of the law governing the conduct of such an election were intended to become effective for that specific election despite the fact that generally they were td become effective at a later date. (Gusthal v. Strong, 23 App. Div. 315.) The attendant provisions, however, do not change the result. The special town election being independent of, although modeled after, the conduct of the elections comprehended by the Election Law, the statutory and summary remedies provided by the latter are inapplicable to the former in the absence of specific legislative authority. Young, Hagarty, Carswell and Davis, JJ., concur; Lazansky, P. J., concurs with the following memorandum: An election in a sewer district is not a town election and the statutes with reference to the latter do not apply. Nor do the provisions of the general Election Law apply to a sewer district election.